UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-26271 FIRST CAPITAL INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 76-0582435 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5120 Woodway Suite 9024 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 629-4866 (Issuer’s Telephone Number, Including Area Code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchanged Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No T Number of shares outstanding as of the close of business on June 22, 2010: TITLE OF CLASS NUMBER OF SHARES OUTSTANDING Common Stock, $0.001 par value. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Default Upon Senior Securities 8 Item 6. Exhibits 9 SIGNATURES 9 Table of Contents FIRST CAPITAL INTERNATIONAL, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-1 Table of Contents FIRST CAPITAL INTERNATIONAL, INC. TABLE OF CONTENTS Page Unaudited Consolidated Financial Statements: Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 F-3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 F-4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 F-5 Notes to Unaudited Consolidated Financial Statements F-6 F-2 Table of Contents FIRST CAPITAL INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS March 31, 2010 and December 31, 2009 March31, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Employee receivables Due from related parties Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Credit cards obligations and line of credit $ $ Accounts payable and accrued liabilities Accrued interest payable to related parties Current portion of notes payable to related parties Convertible notes payable to related parties Convertible notes payable Deferred revenue Total current liabilities Long term liabilities: Notes payable Notes payable to related parties, non-current Total long term liabilities Total liabilities Stockholders’ deficit: Preferred stock, $0.001 par value; 20,000,000 shares authorized;4,500,000 shares issued and outstanding Common stock, $0.001 par value; 200,000,000 shares authorized;36,809,671 and 36,809,671 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-3 Table of Contents FIRST CAPITAL INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2010 and 2009 (unaudited) March31, March31, Revenue: System sales $ $ Total revenue Costs of sales: Cost of systems Total cost of sales Gross Margin Selling, general and administrative expenses Income/(loss) from operations ) Other expense: Interest expense ) ) Net income/(loss) $ ) $ Basic and diluted net income/(loss) per common share $
